 1         3.     The Defense may not distribute, disseminate, disclose, or exhibit discovery
 2 materials to any person who is not a part of the defense, except as further set forth
 3 herein.
 4       4.        Defense counsel must sign a copy of this Protective Order,
 5 acknowledging its terms and agreeing to comply with them, and ensure that every
 6 member of his/her defense team is advised of the Order and agrees in writing to be
 7 bound by its terms.
 8      5.      The Defense must take all reasonable steps to: (a) maintain the

 9 confidentiality of the discovery, and (b) safeguard the discovery produced in this case
10 from disclosure to or review by any third party.
           6.     The Defense may share discovery materials with any investigators,
11
     consultants or experts retained by the defense in connection with this case, provided
12
     that the defense informs any such individual(s) of this Order and obtains his/her
13
     written agreement to be bound by its terms.
14
           7.     The Defense may show witnesses discovery materials as necessary for the
15
     preparation of the defense, but may not give copies of the materials to witnesses absent
16
     further Order of the Court.
17
           8.     The Defense must return any and all copies of the discovery to the United
18
     States within 90 days of the conclusion of the proceedings in the above-referenced
19
     case, including any appeal.
20
           9.     To the extent that any of the criminal discovery materials contain any
21
     individual’s personal information, within the meaning of General Order 514, the
22
     Defense must redact any filings referencing or containing said materials in a manner
23
     consistent with General Order 514.
24
           10.    To the extent that any criminal discovery materials were filed with the
25
     court under seal, the Defense must file a motion to unseal the documents with notice to
26 the United States before any pleadings or exhibits referencing or containing said
27 materials may be publicly filed.
28
                                                                         United States v. Simonyan et al.
                                                                                       20-cr-0314-MMA
